Order entered January 20, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00285-CV

                 IN THE INTEREST OF C.F.M. AND B.C.M., CHILDREN

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-09-02559

                                             ORDER
       Before the Court is appellant’s January 18, 2017 motion for extension of time to file

appellant’s brief. We GRANT the motion to the extent that we ORDER the brief tendered to

this Court by appellant on January 19, 2017 filed as of the date of this order.


                                                       /s/    CRAIG STODDART
                                                              JUSTICE